        Case 1:18-cr-00093-DLC Document 5-2 Filed 11/07/18 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,                     CR 18-93-BLG-DLC

                        Plaintiff,

          vs.
                                              WRIT OF HABEAS CORPUS (For
CRAIG THOMAS MURNION,                         Prosecution)

                        Defendant.


To:   Rod Ostermiller, United States Marshal, District of Montana and Mike
      Linder, Sheriff of Yellowstone County

      YOU ARE HEREBY COMMANDED to bring Craig Thomas Murnion,

who is presently in your custody at the Yellowstone County Detention Facility in

Billings, MT, before the Honorable Timothy J. Cavan, United States Magistrate

Judge of the United States District Court for the State and District of Montana, at

the courtroom of the United States Magistrate Court, Billings, Montana at 9:00

a.m. on November 13, 2018, for such purposes as the court may determine, and

                                          1
       Case 1:18-cr-00093-DLC Document 5-2 Filed 11/07/18 Page 2 of 2



upon conclusion of all proceedings, Craig Thomas Murnion shall be returned to the

custody of the Sheriff of Yellowstone County.

      WITNESS the Honorable Timothy J. Cavan

      United States Magistrate Judge at Billings, Montana this

 _____ day of _____________, 2018.

                                     Tyler P. Gilman, Clerk

                                     Clerk




                                     Deputy Clerk




                                        2
